NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  LEONARD KEITH HOPSON, Petitioner.

                         No. 1 CA-CR 16-0449 PRPC
                              FILED 9-19-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-007610-001
                  The Honorable Cynthia J. Bailey, Judge

                              REVIEW DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Leonard Keith Hopson, Kingman
Petitioner
                           STATE v. HOPSON
                           Decision of the Court




                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which Chief
Judge Samuel A. Thumma and Judge Lawrence F. Winthrop joined.


B E E N E, Judge:

¶1            Leonard Keith Hopson (“Hopson”) petitions for review of the
dismissal of his successive petition for post-conviction relief (“PCR”) filed
pursuant to Arizona Rule of Criminal Procedure (“Rule”) 32.1. We have
considered the petition for review and, for the reasons stated, deny review.

¶2           Hopson was charged with two counts of aggravated assault,
four counts of child molestation, and eight counts of sexual conduct with a
minor. He pled guilty to three counts of attempted child molestation. In
accordance with the stipulated terms in the plea agreement, the superior
court sentenced Hopson to a prison term of ten years, followed by two
concurrent terms of lifetime probation. Although advised of his right to
review, Hopson did not timely file a PCR of-right, and his case became final
on January 2, 2013. State v. Febles, 210 Ariz. 589, 592, ¶ 9 (App. 2005); Rule
32.4(a).

¶3           In May 2013, Hopson filed an untimely notice of PCR. The
superior court summarily dismissed, finding that Hopson’s notice

       [D]oes not state any claims for relief nor does it contain any
       facts, memoranda, or law. . . . [W]hen the notice is filed in an
       untimely fashion, the defendant has the burden of alleging
       specific claims and supporting those claims with sufficient
       facts, arguments, and law. See Ariz. R. Crim. P. 32.2(b) and
       Ariz. R. Crim. P. 32.4(a).

Hopson did not seek review of this order.

¶4            Over the next three years, Hopson filed four additional PCR
proceedings. Not all pleadings were captioned “Notice of Post-Conviction
Relief,” but in each instance Hopson was attacking the validity of his
conviction or sentence, and the superior court properly treated the
pleadings as PCRs. See Rule 32.3 (directing court to treat such pleadings as
“a petition for relief under this rule and the procedures of this rule shall


                                      2
                            STATE v. HOPSON
                            Decision of the Court

govern.”). In each proceeding, the superior court dismissed the proceeding
in an order that identified and ruled upon the issues raised in a thorough,
well-reasoned manner.

¶5              In July 2016, Hopson filed a petition for review in which he
requested review of the following superior court orders: (1) March 7, 2016
(denying motion to compel); (2) April 22, 2016 (dismissing 5th PCR); (3)
May 5, 2016 (denying motion to correct/clarify); (4) May 20, 2016 (denying
motion for change of judge); (5) May 24, 2016 (denying motion to transfer
file); (6) June 2, 2016 (denying motion for rehearing of 5th PCR and motion
to clarify); and (7) June 20, 2016 (denying motion for rehearing motion for
change of judge). The petition did not comply with Rule 32.9(c), and on
July 19, 2016, we advised Hopson by letter of the deficiencies, and allowed
Hopson thirty days to file a proper petition for review.

¶6             In August 2016, Hopson filed this current petition for review.
In the petition, Hopson lists thirty “grounds” or questions for review, and
then improperly incorporates by reference the pleadings and exhibits he
filed in superior court “to explain in detail all grounds and questions to this
court.” It is not enough to incorporate by reference any issue or argument.
A petitioner must set forth each claim with record references and argument.
See Rule 32.9(c)(1); State v. Bortz, 169 Ariz. 575, 577 (App. 1991). Simply
incorporating an earlier pleading by reference is inappropriate. State v.
Moore, 125 Ariz. 528, 529 (App. 1980). Thus, Hopson has failed to present
any issue for review.

¶7            We deny review.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3